37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard HARRIS, Plaintiff Appellant,v.Michael BRAVES, M.D.;  Two Unknown Physician Assistants;One Unknown Nurse;  Administrator Of CMS, MHC,Defendants Appellees.
No. 93-6546.
United States Court of Appeals, Fourth Circuit.
Submitted September 2, 1993.Decided October 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-3037-JFM)
Richard Harris, appellant pro se.
Philip Melton Andrews, Geoffrey Hawthorne Genth, Kramon & Graham, P.A., Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before WIDENER and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Braves, No. CA-92-3037-JFM (D. Md. May 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED